In an action to recover damages for personal injuries sustained when a bus owned and operated by appellant, on which respondent was a passenger, collided with a motor vehicle owned by defendant, the jury rendered a verdict in favor of respondent against appellant and in favor of defendant against respondent. The appeal is from the judgment entered thereon insofar as it is in favor of respondent and against appellant. Judgment, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., MaeCrate, Schmidt, Beldock and Murphy, JJ.